Citation Nr: 0612601
Decision Date: 05/01/06	Archive Date: 06/16/06

Citation Nr: 0612601	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-14 163	)	DATE MAY 01 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for cause of death.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The appellant has brought this claim as a widow of a deceased 
individual who died in April 1983.  A certification by the 
Adjutant General of the United States Army, dated in July 
1955, shows that the veteran entered service in the 
Philippine Commonwealth Army (PCA) in December 1941, shortly 
before the PCA came under the control of the U.S. Armed 
Forces in the Far East (USAFFE) later that month.  The 
certification indicates that he was in a beleaguered status 
from December 1941 to April 1942, was a prisoner of war (POW) 
of the Japanese government from April to September 1942, was 
in non-casualty status (engaged in civilian pursuits) from 
September 1942 to August 1945, and served in the PCA from 
August 1945 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


VACATUR

This case was certified to the Board in May 2003.  
Thereafter, in a decision issued on April 30, 2004, the Board 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.

However, it has recently come to the Board's attention that 
the April 2004 decision failed to consider new law pertinent 
to the appellant's claim, which was enacted prior to the 
Board's decision but was not applied in the appellant's 
appeal.  See Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003), which, in pertinent 
part, added cirrhosis of the liver to the statutory list of 
diseases presumed to be service connected in certain former 
POWs.  See also 69 Fed. Reg. 60,083 (Oct. 7, 2004), amending 
38 C.F.R. §§ 3.309.

The Board may vacate an appellant decision at any time either 
on the request of the appellant or her representative, or on 
the Board's own motion, when there has been a denial of due 
process.  See 38 C.F.R. § 20.904(a) (2005).  In order to 
ensure that the appellant has been accorded full due process 
of law, the Board will, on its own motion, vacate its 
decision of April 30, 2004, with regard to the issue of 
entitlement to service connection for the cause of the 
veteran's death.

The Board notes that in December 2005 an Order for 
Reconsideration was issued with regard to the appellant's 
claim.  In the interest of due process and expeditious 
resolution of the appellant's claim, and given the fully 
favorable decision which will be subsequently issued, the 
undersigned finds that vacating the previous decision and 
issuing a new decision is more appropriate procedure to apply 
to the this matter.  A subsequent decision will be issued in 
place of the April 30, 2004, decision with regard to service 
connection for cause of the veteran's death.

In addition, the Board notes that the April 2004 decision 
included a Remand of a claim for death pension, and that the 
RO commenced development of that issue.  Since the present 
Vacatur, and the ensuing de novo decision, will lead to a 
grant of service connection for cause of death and 
entitlement to dependency and indemnity compensation (DIC), 
the matter of death pension is moot, because DIC is the 
greater benefit.

ORDER

The Board's decision of April 30, 2004, which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death, is hereby vacated.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0411362	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-14 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for non-service-connected death pension 
benefits.




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The appellant has brought this claim as the widow of a deceased 
individual who died in April 1983.  A certification by the 
Adjutant General of the United States Army, dated in July 1955, 
shows that the decedent entered service in the Philippine 
Commonwealth Army (PCA) in December 1941, shortly before the PCA 
came under the control of the U.S. Armed Forces in the Far East 
(USAFFE) later that month.  The certification indicates that he 
was in a beleaguered status from December 1941 to April 1942, was 
a prisoner of war (POW) of the Japanese government from April to 
September 1942, was in non-casualty status (engaged in civilian 
pursuits) from September 1942 to August 1945, and served in the 
PCA from August 1945 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic 
of the Philippines.  In that decision, the RO denied entitlement 
to dependency and indemnity compensation (DIC) based upon service 
connection for the cause of the decedent's death, and also denied 
entitlement to accrued benefits.  As to the latter, the record 
shows no VA benefits being paid to the decedent, and no pending 
claim, at the time of his death.  Moreover, the appellant did not 
file an accrued-benefits claim within one year of the decedent's 
death.  In her notice of disagreement (NOD), filed in October 
2002, the appellant did not express disagreement as to the denial 
of accrued benefits.  Thus, the Board believes that a claim for 
accued benefits is not before us on appeal.

Another issue, however, appears to be before the Board.  In her 
original application for benefits, filed in August 2001 on VA Form 
21-534, the appellant checked a box in item 10 indicating that she 
was claiming service-connected death benefits.  However, she also 
completed the sections of the form as to her income, net worth, 
and expenses, thus appearing to indicate a claim for death pension 
benefits as well.  The RO did not address death pension in its 
July 2002 rating decision, but in the notification letter of the 
same month by which the rating decision was transmitted to the 
appellant, the RO stated that it had denied her claim for death 
pension due to the decedent's lack of qualifying service for that 
benefit.  

The appellant's October 2002 NOD did not raise the issue of death 
pension, and the statement of the case (SOC), issued in March 
2003, did not address it.  However, in her substantive appeal, on 
a VA Form 9 filed in April 2003, the appellant stated that she was 
appealing "for DIC, Death Pension and accrued benefits . . . ."  
That statement represents a timely-expressed NOD as to the denial 
of death pension.  Where an SOC has not been provided following 
the timely filing of an NOD, a remand to the RO is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  
This issue is therefore being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will provide 
notification if further action is required on the part of the 
appellant.

Finally, the Board notes that, in its notice to the appellant of 
its rating decision, the RO advised her that an additional issue, 
entitlement to DIC under 38 U.S.C.A. § 1318, was implicated in her 
claim for death benefits, but could not then be addressed due to a 
judicial stay pending the issuance of new VA regulations.  The RO 
stated that a decision would be made after the required rulemaking 
was completed.  The Board therefore refers that issue for 
adjudication upon the return of the decedent's claims file to the 
RO.


FINDINGS OF FACT

1.  The decedent died in April 1983.  According to the death 
certificate dated that same month, his death was due to hepatic 
coma and liver cirrhosis.

2.  The National Personnel Records Center (NPRC) has certified 
that the decedent served from December 1941 to September 1942 and 
from August 1945 to February 1946. The NPRC has also certified 
that the decedent was a POW of the Japanese government from April 
1942 to September 1942.

3.  At the time of his death, the decedent had no service-
connected disabilities.

4.  No competent medical evidence has been submitted or identified 
to demonstrate that the decedent's death was related to service.


CONCLUSION OF LAW

The cause of the decedent's death was not related to an injury or 
disease incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 101(32), 1101, 1102, 1310, 5100-5103A, 5106, 5107 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.102, 3.159, 3.303, 3.312 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The decedent died in April 1983 at the age of 63.  According to 
the decedent's certificate of death, dated that same month, the 
cause of his death was hepatic coma due to liver cirrhosis.  At 
the time of the decedent's death, service connection was not in 
effect for any disability.

Associated with the claims file are the decedent's service medical 
records.  A July 1945 physical examination fails to show any 
notation of a liver or digestive system abnormality.  A September 
1945 Affidavit for Philippine Army Personnel (processing 
affidavit) indicates that, in response to a request to list all 
wounds and illnesses he had incurred since December 8, 1941, the 
decedent responded "None."  A medical examination on that same 
date reported no significant abnormality.  When he was examined 
prior to discharge in February 1946, no digestive system 
abnormality was noted.  A July 1947 processing affidavit indicates 
the decedent again did not indicate that he had sustained any 
wounds or illnesses since December 8, 1941.

Post-service, private medical records are associated with the 
claims file.  An undated certification, received by the RO in 
August 2001, indicates that the decedent was treated in the 
Community Hospital of Carranglan, Nueva Ecija, for three days in 
April 1983.  The Certification dos not indicate the reason for the 
decedent's hospitalization.

In her August 2001 original claim, the appellant stated that her 
husband had a liver sickness when he was in service during World 
War II, and that it had worsened while he was a POW.  She 
indicated that it had continued to gradually worsen until his 
death.  A marriage certificate in the file shows that the decedent 
and the appellant were married in October 1951.

In a March 2002 written statement, S.C., M.D., indicated that he 
had treated the decedent in 1983 at the Carranglan Medicare 
Hospital, less than a week before the decedent died.  The doctor 
said the decedent complained of abdominal enlargement, dyspnea-
yellow, and discoloration of the eyes and urine.  Dr. S.C. 
recalled the presence of fluid in the decedent's abdomen.  The 
physician diagnosed the decedent with liver pathology, likely due 
to cirrhosis of the liver.

In her undated substantive appeal, received by the RO in April 
2003, the appellant indicated that her husband suffered from 
hepatic coma and liver cirrhosis early in their marriage.


II.  Analysis

A.  Veterans Claims Assistance Act

As noted above, the Veterans Claims Assistance Act (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code 
and, among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In February 2002, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist requirements 
of the VCAA.  In addition, the appellant was advised, by virtue of 
a detailed March 2003 statement of the case (SOC), issued during 
the pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate her claim.  We, 
therefore, believe that appropriate notice has been given in this 
case.  The Board notes, in addition, that a substantial body of 
lay and medical evidence was developed with respect to the 
appellant's claim, and that the SOC issued by the RO clarified 
what evidence would be required to establish service connection 
for the cause of the decedent's death.  The appellant responded to 
the RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the March 2003 SOC 
contained the new duty-to-assist law and regulation codified at 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced in 
any way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that all 
obtainable evidence identified by the appellant relative to her 
claim has been obtained and associated with the claims file, and 
that she has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the 
appellant.  The U.S. Court of Appeals for Veterans Claims has held 
that such remands are to be avoided.  See Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In fact, the Court has stated, "The VCAA is 
a reason to remand many, many claims, but it is not an excuse to 
remand all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive and 
negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert.


B.  Service Connection for Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from personal 
injury or disease incurred in or aggravated by service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may also be granted on a presumptive 
basis for certain chronic disabilities when manifested to a 
compensable degree within the initial post-service year.  38 
C.F.R. §§ 3.307, 3.309(a) (2003).

If a veteran is a former POW and, as such, was interned or 
detained for not less than 30 days, certain diseases shall be 
service-connected if manifested to a degree of 10 percent or more 
at any time after discharge or release from active military, 
naval, or air service even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list 
of presumptive diseases in the law does not include hepatic coma 
or cirrhosis of the liver. 38 U.S.C.A. §§ 1110, 1112(b), 1113; 38 
C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c).

The Board observes that, where a former POW claims disability 
compensation, omission of history or findings from clinical 
records made upon repatriation is not determinative of service 
connection, particularly if evidence of comrades in support of the 
incurrence of that disability during confinement is available.  
Special attention will be given to any disability first reported 
after discharge, especially if poorly defined and not obviously of 
intercurrent origin.  The circumstances attendant upon the 
individual decedent's confinement, and the duration thereof, will 
be associated with pertinent medical principles in determining 
whether disability manifested subsequent to service is 
etiologically related to the POW experience.  38 C.F.R. § 
3.304(e).

In order for service connection for the cause of the decedent's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is one 
that was incurred in or aggravated by active service, one that may 
be presumed to have been incurred during such service, or one that 
was proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be considered a 
contributory cause of death when it contributed so substantially 
or materially to death, that it combined to cause death, or aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  38 
C.F.R. § 3.312(c)(1).  The debilitating effects of a service-
connected disability must have made the decedent materially less 
capable of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 
359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable basis 
for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In this situation, however, it would not generally be reasonable 
to hold that a service-connected condition accelerated death 
unless such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

In this case, the appellant contends that some event or illness in 
service caused her husband's death.  As stated before, the 
decedent's death certificate states that he died from hepatic coma 
and cirrhosis of the liver.

However, in his September 1945 and July 1947 processing 
affidavits, the decedent himself indicated, under oath, that he 
had sustained no wounds, and suffered from no illnesses, since 
December 8, 1941.  Furthermore, when he underwent medical 
examinations in September 1945 and February 1946, prior to 
discharge, no abnormality of the decedent's digestive system or, 
more important, of his liver, was noted.  In fact, the first 
competent medical evidence of any liver disorder was in 1983, more 
than thirty-five years after separation from service, and just 
days before the decedent died.

The file reflects that, in July 1955, the RO denied the decedent's 
claim for service connection for a peptic ulcer, after reviewing 
the decedent's private and service medical records.  The Board is 
aware that, pursuant to current law, at 38 U.S.C.A. § 1112(b), 38 
C.F.R. § 3.309(c), a former POW who was interned for at least 30 
days and manifests peptic ulcer disease to a compensable degree at 
any time following service shall be service connected for that 
disease, even though no record exists of peptic ulcer disease in 
service.  We must point out that the presumptive provisions of law 
in favor of former POWs did not exist before the enactment of 
Public Law No. 91-376, § 3(a), (b) (Aug.12, 1970), and that peptic 
ulcer disease was added to the presumptive list of disorders by 
Public Law No. 100-322, § 312 (May 20, 1988).  Furthermore, the 
decedent's death certificate did not list peptic ulcer disease or 
any stomach disorder as a primary or secondary cause of his death.

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence shows 
that the decedent suffered from either hepatic coma or cirrhosis 
of the liver during service.  In addition, no competent medical 
evidence has been submitted to demonstrate that the decedent was 
diagnosed with or treated for liver illness prior to April 1983.

Moreover, in evaluating the appellant's premise, the Board notes 
that the decedent had no service-connected disabilities during his 
lifetime.  Furthermore, there is no indication that either the 
decedent's hepatic coma or cirrhosis of the liver was related to 
service.  The evidence shows that the decedent was not diagnosed 
with a liver condition until April 1983, more than thirty-five 
years after his separation from service, and just weeks prior to 
his death.  In short, no medical opinion or other professional 
evidence relating the decedent's death from hepatic coma and 
cirrhosis of the liver to service or any incident of service has 
been presented.

We recognize the appellant's sincere belief that the decedent's 
death was related in some way to his military service, including 
his POW experience.  Nevertheless, in this case the appellant has 
not been shown to have the professional expertise necessary to 
provide meaningful evidence regarding the casual relationship 
between the decedent's death and his military service, including 
his POW experience.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 
(1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. Brown, 8 
Vet. App. 546, 553 (1996).  Here, the appellant has failed to 
submit any competent medical evidence to provide a nexus between 
any in-service injury or disease and the conditions that caused or 
contributed to the cause of the decedent's death.  The 
preponderance of the evidence is against the appellant's claim of 
entitlement to service connection for the cause of the decedent's 
death.


ORDER

Service connection for cause of death is denied.


REMAND


As discussed in the Introduction, above, the appellant made a 
statement in her substantive appeal which the Board interprets as 
a timely NOD with respect to the issue of the appellant's 
eligibility for death pension.  Accordingly, the Board is required 
to remand this issue to the RO for the RO to address any VCAA 
matters appropriate to that issue, and to providethe appellant 
with a statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999) (NOD initiates review by the Board of the RO's denial 
of the claim, and bestows jurisdiction on the Court, so the Board 
must remand such issue to the RO, for issuance of an SOC)

Thus, due process requires that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and ensure that all VCAA 
notice obligations have been satisfied as to the issue of basic 
eligibility for non-service-connected death pension benefits, in 
accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal precedent. 

2.  The RO should issue a statement of the case regarding the 
issue of basic eligibility for non-service-connected death pension 
benefits.  Then, if, and only if, the appellant completes her 
appeal by filing a timely substantive appeal as to this issue, 
that claim should be returned to the Board.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



